NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

TYOKA JACKSON,                          )
                                        )
             Appellant,                 )
                                        )
v.                                      )     Case No.   2D18-2392
                                        )
TENIQUE JACKSON,                        )
                                        )
             Appellee.                  )
                                        )

Opinion filed March 20, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Hillsborough County; Melissa M. Polo,
Judge.

Laura A. Olson of The Law Office of
Laura A. Olson, P.A., Tampa, for
Appellant.

Mark F. Baseman of Felix, Felix, &
Baseman, Tampa, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and MORRIS and LUCAS, JJ., Concur.